DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to Group II, a nonelected method of making a ceramic matrix component, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/08/2021.
Applicant's election with traverse of Group I, Claims 1-10 in the reply filed on 12/08/2020 is acknowledged. The traversal is on the ground(s) that there would be no search burden, however, no reasoning or rationale as to why there would be no search burden between the two inventions was presented.  Regarding the restriction between groups I and II, each of which would require an independent and distinct classification search along with a unique text search. Further, the groups have acquired a separate status in the art in view of their different classification. There may be some overlap in the searches of these groups, but there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examination of the each distinct invention together that would present serious burden to the examiner, restriction of distinct invention is deemed proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 10 is objected to because of the following informalities:  
In line 2, “vanes” should be deleted. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the root portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “the root”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uskert et al. (US 97939157), hereinafter: “Uskert”.
In Reference to Claim 1
Uskert teaches:
A ceramic matrix component(100; Col 3, ll. 30-42) having a fibrous core(102, 110; Col 3, ll. 30-42; Col 2, ll. 55-64) and a ceramic matrix composite shell(112; Col 3, ll. 49-67) surrounding at least a portion of the fibrous core(Fig 2) wherein the fibrous core has a three dimensional braided structure(Col 2, ll. 55-64) and cooling passages(110).
In Reference to Claim 2
Uskert teaches:
The ceramic matrix component of claim 1(see rejection of claim 1 above), wherein the ceramic matrix component is an airfoil(100 is an airfoil; Fig 2; Col 3, ll. 30-42).
In Reference to Claim 3
Uskert teaches:

In Reference to Claim 4
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the cooling passages are located in a radial direction(as shown in Fig 6-7, air enters the airfoil at 120 flows radially outward and exits the airfoil at 122, thus the passages are located in the radial direction).
In Reference to Claim 5
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the cooling passages in the fibrous core terminate at a leading edge(as shown in Fig 6, the cooling passages terminate at the leading edge proximate 122).
In Reference to Claim 6
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the cooling passages in the fibrous core terminate at the trailing edge(as shown in Fig 6, the cooling passages terminate at the trailing edge proximate 122).
In Reference to Claim 7
Uskert teaches:

In Reference to Claim 8
Uskert teaches:
The ceramic matrix component of claim 2(see rejection of claim 2 above), wherein the fibrous core further comprises a ceramic foam(Col 3, ll. 9-48).
In Reference to Claim 9
Uskert teaches:
The ceramic matrix component of claim 8(see rejection of claim 8 above), wherein the ceramic foam is present at a leading edge, a trailing edge or both(both as shown in Fig 6).
In Reference to Claim 10
Uskert teaches:
The ceramic matrix component of claim 1(see rejection of claim 1 above), wherein the component is a vane, blade, or vanes(Col 4, ll. 41-43).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10202854 B2
Uskert; Richard C. et al.
US 8980435 B2
de Diego; Peter
US 9759090 B2
Uskert; Richard C. et al.


	The above references are cited for teachings similar ceramic matrix composite components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745